Citation Nr: 1017654	
Decision Date: 05/12/10    Archive Date: 05/26/10

DOCKET NO.  07-29 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for degenerative 
arthritis of the cervical spine.


REPRESENTATION

Appellant represented by:	Sean A. Kendall, Attorney


ATTORNEY FOR THE BOARD

John Francis, Counsel




INTRODUCTION

The Veteran served on active duty from February 1978 to 
February 1981 and from April 1981 to March 1985.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2006 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO). 

In March 2009, the Board denied service connection for PTSD 
and for degenerative arthritis of the cervical spine.  The 
Veteran appealed to the U.S. Court of Appeals for Veterans 
Claims (Court).  In a December 2009 Order, the Court granted 
a Joint Motion for Remand that vacated the Board's decision 
and remanded the claims for further development. 

The appeal is REMANDED to the RO.  


REMAND

In June 2000, the RO received a copy of a letter to the 
Veteran's representative payee from the Social Security 
Administration (SSA) that reported the award of disability 
benefits beginning April 1999.  The correspondence did not 
indicate the nature of the disabilities.  

In a July 2001 notice of disagreement, the Veteran noted that 
he was receiving SSA disability benefits for a number of 
reasons including for a nervous disorder.  In April 2006, a 
VA examiner noted the Veteran's report of unemployment and 
receipt of SSA benefits since becoming disabled in 2000.  

Although generally VA is not bound by an SSA determination, 
it is pertinent to the claim.  Murinczak v. Derwinski, 2 Vet. 
App. 363, 370 (1992).  Because the SSA's decision and the 
records upon which the agency based its determination may be 
relevant to VA's adjudication of his pending claims, VA is 
obliged to attempt to obtain and consider those records.  38 
U.S.C.A. § 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) 
(2007); see also Diorio v. Nicholson, 20 Vet. App. 193, 199-
200 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).

Furthermore, the Board has no discretion and must remand this 
matter for compliance with the Court's December 2006 order 
granting the parties' joint motion to remand.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998); see also Forcier v. 
Nicholson 19 Vet. App. 414, 425 (2006) (holding that the duty 
to ensure compliance with the Court's order extends to the 
terms of the agreement struck by the parties that formed the 
basis of the joint motion to remand).  

As the record showed that the Veteran experienced a variety 
of psychiatric symptoms and has been diagnosed with several 
different psychiatric disorders, VA must consider whether 
service connection is warranted for other disorders in 
addition to PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 
(2009) (the scope of a mental health disability claim 
includes any mental disability that may reasonably be 
encompassed by the claimant's description of the claim, 
reported symptoms, and the other information of record).

Accordingly, the case is REMANDED for the following action:

1.  Request from the Social Security 
Administration all adjudicative and 
medical records associated with the award 
of disability benefits to the Veteran 
effective in April 1999.  Associate any 
records received with the claims file.  

2.  Then review the claims file to ensure 
that all the foregoing requested 
development is completed, and arrange for 
any additional development indicated.   

  Readjudicate the claim for service 
connection for PTSD or other acquired 
psychiatric disorder raised by the 
record.  

  Readjudicate the claim for 
degenerative arthritis of the cervical 
spine.  

3.  If any benefit sought remains denied, 
issue an appropriate supplemental 
statement of the case and provide the 
appellant and his representative the 
requisite time period to respond.  The 
case should then be returned to the Board 
for further appellate review, if 
otherwise in order.  No action is 
required of the appellant unless he is 
notified.  

The purpose of this remand is to implement the Court's Order 
and to assist the appellant with the development of his 
claims.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims is both critical and appreciated.  

	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

